[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The Department of Children and Family Services (DCF) filed a petition on November 18, 1992 alleging that Nicole (approximately 10 months of age at the time of said petition) was a neglected and/or uncared for child pursuant to C.G.S. 46b-129.
The trial commenced on July 22, 1993 and continued on July 23, 1993, July 24, 1993 and August 5, 1993. The State introduced seven (7) witnesses and seven (7) exhibits. The respondent mother introduced one (1) exhibit and eleven (11) witnesses. The court also took judicial notice of the Juvenile Court files regarding respondent's two other children, to which her parental rights had been terminated.
The respondent father admitted that the child was neglected and uncared for.
Following the presentation of the evidence the Court found on the record that the child was neglected and uncared for. CT Page 10824
The neglect adjudication was based on the childs homelessness when respondent mother became incarcerated. No evidence was presented as to the appropriateness of alternatives proposed by respondent mother.
The case was continued after adjudication to allow the court to review the DCF study and resolve the issue of disposition.
The study confirms the information earlier presented in States exhibits and by State's witnesses in the adjudicatory-dispositional trial. The mother is a disturbed young woman with significant intrapersonal and interpersonal difficulties. She has been repeatedly incarcerated for her uncontrolled and violent behavior. She has no insight into her problems, has an unstable life style and a demonstrated inability to care for and protect this child.
The father had no involvement with the child until his paternity was determined when the child was approximately one year of age. He is not, as of the trial dates, able provide the child a home. He, like the mother, is a convicted felon with a substance abuse history.
It is in the child's best interests that she be committed to the custody of the DCF for a period of 18 months effective December 3, 1993, the date of this dispositional decision.
McWeeny, J.